DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s amendments have overcome the objections to the claims and rejections under 35 U.S.C. 112.  However, Applicant’s amendment has introduced further rejections under 35 U.S.C. 112 as set forth in the Office Action below.
Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive.  Regarding Claims 1 and 9, Applicant argues on Page 8 of the Remarks that Wood does not disclose or suggests at least one annular groove located in the rotatable shaft at the at least one mount region of the at least one jaw bearing.  Applicant further directs the Examiner to Page 5, lines 4-11 of the specification and Fig. 3 of the drawings for disclosing the claimed structure of at least one annular groove located in the rotatable shaft at the at least one mount region of the at least one jaw bearing.  Page 5, lines 4-11 of the Specification discloses,
Preferably, the mount region for the jaw bearing is formed integrally with the shaft.  A single-piece shaft is beneficial to optimize the strength of the assembly and minimize the creation of increases or decreases gradually via a tapered or curved region. That is, the eccentric mass at the jaw bearing mount region is configured as a gradual extension of the shaft in a radially outward direction. Again, such an arrangement is beneficial to reduce stress concentration at the shaft.

Examiner notes that Applicant’s disclosure does not recite a groove or notch, but merely discloses that the shaft increases or decreases gradually via a tapered or curved region and that the jaw bearing mount region is configured as a gradual extension of the shaft in a radially outward direction.  Further, no annular groove is numbered in Applicant’s drawings and it is unclear from Applicant’s remarks and annotations what is being referred to as the groove.  Examiner respectfully submits that Applicant’s drawings do not show a detailed view of the groove or the bearings.  Therefore, since the best source for determining the meaning of a claim term is the specification (MPEP 2173), Examiner has interpreted the annular groove in light of Applicant’s Specification and under broadest reasonable interpretation to be the interface between the bearing mount region and the remained of the shaft which increases gradually via a curved region as set forth in the previous Office Action.  The rejection is maintained.
Claim Objections
Claim 15 is objected to because of the following informalities:
“providing a jaw crusher according to claim 9” (line 3). Examiner suggests, “providing the jaw crusher according to claim 9”
“a jaw upper end” (line 9). Examiner suggests, “an upper end of the movable jaw”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the phrase, “a first crushing jaw” (line 7) renders the claim indefinite. It is unclear whether the first crushing jaw is the same as the movable jaw of claim 9 or an additional jaw is being recited.
Regarding Claim 15, the phrase, “a second jaw” (line 10) renders the claim indefinite. It is unclear whether the second jaw is the same as the stationary jaw of claim 9 or an additional jaw is being recited.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 18 recites the same limitations as amended Claim 1 and therefore does not further limit the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (U.S. 2,318,039) in view of Toole (U.S. 4,382,560).
Regarding Claim 1, Wood discloses a rotatable shaft (Shaft: Fig. 2, #85) arranged to mount a first crushing jaw (Movable crusher jaw: Fig. 1, #30,32) and arranged by rotation to oscillate the first crushing jaw relative to a second jaw (Crusher jaw: Fig. 1, #20) of the crusher (Oscillated: Page 1, Col1, L15), the 
at least one jaw bearing mounted in contact around the mount region of the shaft (Bearing: Fig. 2, #91), the at least one jaw bearing being configured to provide an intermediate mount of the first crushing jaw at the shaft (See Fig. 2 & Page 2, Col 2, L17-23);
at least one frame bearing (Bearing: Fig. 2, #86) mounted around at least one frame bearing mount region of the shaft axially to one side of the at least one jaw bearing to rotatably mount the shaft at a frame (Fig. 2, #81) of the jaw crusher; 
a central axis of the at least one eccentrically mounted jaw bearing is off-set from a central axis of the at least one frame bearing (See Fig. 2); and
at least one annular groove located in the rotatable shaft at the at least one mount region of the at least one jaw bearing (See Fig. 2, step between jaw bearing mount region and center of shaft.  Examiner has interpreted “an annular groove at the at least one jaw bearing mount region” per Page 5, line 4-11 and Page 8 of Applicants Remarks of 12 August 2020 and 5 Aril 2021 to be “the junction or interface between the bearing mount region and the remainder of the shaft” which “increases or decreases gradually.”).  Wood further discloses an eccentricity of approximately 0.625 inches and therefore does not disclose a central axis of the eccentrically mounted jaw bearing is off-set from a central axis of the frame bearing by a distance in a range of 20 to 35 mm.  However, Wood discloses that the dimensions of the crusher may be widely varied to satisfy the particular conditions under which the crusher is used.  Further, Toole teaches that shafts with different eccentricity can be installed on a jaw crusher based on the desired eccentricity.  Therefore, it would have been obvious to one of ordinary skill in the art before 
Regarding Claim 2, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  While, the combination of Wood and Toole do not teach the specific limitation of wherein the distance is 20 mm to 28 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the eccentricity of the shaft of Wood such that the distance is in the range 20 mm to 28 mm, as taught by Toole, in order to satisfy the particular conditions under which the crusher is used.  Such conditions and the adjustment of the eccentricity of the shaft would be a result of routine optimization, for example, based on the size of the crusher, which is within the level of ordinary skill in the art.
Regarding Claim 3, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  While, the combination of Wood and Toole do not teach the specific limitation of wherein the distance is 22 mm to 32 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the eccentricity of the shaft of Wood such that the distance is in the range 22 mm to 32 mm, as taught by Toole, in order to satisfy the particular conditions under which the crusher is used.  Such conditions and the adjustment of the eccentricity of the shaft would be a result of routine optimization, for example, based on the size of the crusher, which is within the level of ordinary skill in the art.
Regarding Claim 4, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  While, the combination of Wood and Toole do not teach the specific limitation of wherein the distance is 20 mm to 26 mm, it would have been obvious to one of ordinary 
Regarding Claim 5, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  While, the combination of Wood and Toole do not teach the specific limitation of wherein the distance is 24 mm to 35 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the eccentricity of the shaft of Wood such that the distance is in the range 24 mm to 35 mm, as taught by Toole, in order to satisfy the particular conditions under which the crusher is used.  Such conditions and the adjustment of the eccentricity of the shaft would be a result of routine optimization, for example, based on the size of the crusher, which is within the level of ordinary skill in the art.
Regarding Claim 6, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  Wood further discloses wherein the central axis of the at least one jaw bearing is eccentrically mounted relative to the central axis of the shaft (See Fig. 2).
Regarding Claim 7, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  Wood further discloses wherein an inner diameter of the at least one jaw bearing is greater than an inner diameter of the at least one frame bearing (See Fig. 2).
Regarding Claim 9, Wood discloses a substantially stationary jaw (Crusher jaw: Fig. 1, #20); and
a movable jaw (Movable crusher jaw: Fig. 1, #32) movably mounted relative to the stationary jaw via a mounting assembly, the mounting assembly including:
 a rotatable shaft (Shaft: Fig. 2, #85) arranged to mount the movable jaw (Movable crusher jaw: Fig. 1, #32) and arranged by rotation to oscillate the movable jaw relative to the stationary jaw (Oscillated: 
at least one jaw bearing mounted in contact around the at least one jaw bearing mount region of the shaft (Bearing: Fig. 2, #91), the at least one jaw bearing being configured to provide an intermediate mount of the movable jaw at the shaft (See Fig. 2 & Page 2, Col 2, L17-23);
at least one frame bearing (Bearing: Fig. 2, #86) mounted around at least one frame bearing mount region of the shaft axially to one side of the at least one jaw bearing to rotatably mount the shaft at a frame (Fig. 2, #81) of the jaw crusher, wherein a central axis of the eccentrically mounted at least one jaw bearing being off-set from a central axis of the at least one frame bearing (See Fig. 2); and
at least one annular groove located in the rotatable shaft at the at least one mount region of the at least one jaw bearing (See Fig. 2, step between jaw bearing mount region and center of shaft.  Examiner has interpreted “an annular groove at the at least one jaw bearing mount region” per Page 5, line 4-11 and Page 8 of Applicants Remarks of 12 August 2020 and 5 Aril 2021 to be “the junction or interface between the bearing mount region and the remainder of the shaft” which “increases or decreases gradually.”).  Wood further discloses an eccentricity of approximately 0.625 inches and therefore does not disclose a central axis of the eccentrically mounted jaw bearing is off-set from a central axis of the frame bearing by a distance in a range of 20 to 35 mm.  However, Wood discloses that the dimensions of the crusher may be widely varied to satisfy the particular conditions under which the crusher is used.  Further, Toole
Regarding Claim 10, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  Wood further discloses a 10 inch by 24 inch crusher (Page 4, Col 2, L21) with an off-set distance of 0.625 inches and therefore does not disclose a separation distance between upper most edges of the stationary and movable jaws is in a range of 600 to 1000 mm, a width of the stationary and movable jaws in a direction perpendicular to the separation distance is in a range of 800 to 1200 mm, and the jaw bearing off-set distance is in a range of 20 to 28 mm.  However, Wood discloses that the dimensions of the crusher may be widely varied to satisfy the particular conditions under which the crusher is used.  Further, Toole teaches that shafts with different eccentricity can be installed on a jaw crusher based on the desired eccentricity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of jaw opening and eccentricity of the shaft of Wood such that a separation distance between upper most edges of the stationary and movable jaws is in a range of 600 to 1000 mm, a width of the stationary and movable jaws in a direction perpendicular to the separation distance is in a range of 800 to 1200 mm, and the jaw bearing off-set distance is in a range of 20 to 28 mm, as taught by Toole, in order to satisfy the particular conditions under which the crusher is used.  Such conditions and the adjustment of the eccentricity of the shaft would be a result of routine optimization, for example, based on the size of the crusher, which is within the level of ordinary skill in the art.  Examiner notes that modifying the eccentricity and opening dimensions would be an obvious result of sizing up the crusher of Wood and such a modification is well known in the art.
Regarding Claim 11, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  Wood further discloses a 10 inch by 24 inch crusher (Page 4, Col 2, L21) with an off-set distance of 0.625 inches and therefore does not disclose a separation distance between upper most edges of the stationary and movable jaws is in a range of 800 to 1200 mm, a width of the stationary and movable jaws in a direction perpendicular to the separation distance is in a range of 1000 Toole teaches that shafts with different eccentricity can be installed on a jaw crusher based on the desired eccentricity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of jaw opening and eccentricity of the shaft of Wood such that a separation distance between upper most edges of the stationary and movable jaws is in a range of 800 to 1200 mm, a width of the stationary and movable jaws in a direction perpendicular to the separation distance is in a range of 1000 to 1400 mm, and the jaw bearing off-set distance is in a range of 20 to 30 mm, as taught by Toole, in order to satisfy the particular conditions under which the crusher is used.  Such conditions and the adjustment of the eccentricity of the shaft would be a result of routine optimization, for example, based on the size of the crusher, which is within the level of ordinary skill in the art.  Examiner notes that modifying the eccentricity and opening dimensions would be an obvious result of sizing up the crusher of Wood and such a modification is well known in the art.
Regarding Claim 12, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  Wood further discloses a 10 inch by 24 inch crusher (Page 4, Col 2, L21) with an off-set distance of 0.625 inches and therefore does not disclose a separation distance between upper most edges of the stationary and movable jaws is in a range of 1200 to 1600 mm, a width of the stationary and movable jaws in a direction perpendicular to the separation distance is in a range of 1400 to 2200 mm, and the jaw bearing off-set distance is in a range of 22 to 35 mm.  However, Wood discloses that the dimensions of the crusher may be widely varied to satisfy the particular conditions under which the crusher is used.  Further, Toole teaches that shafts with different eccentricity can be installed on a jaw crusher based on the desired eccentricity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the 
Regarding Claim 13, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  Wood further discloses a motor (Power supply: Page 4, Col 2, L33) arranged to actuate the oscillation of the movable jaw, wherein the motor has an output power of 75 horsepower, and therefore does not disclose an output power in the range of 110-350kW.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also upsize the power of the motor when the size of the crusher is increased as a result of routine optimization, for example, based on the size of the crusher, which is within the level of ordinary skill in the art.  Examiner notes that modifying the size of the motor would be an obvious result of sizing up the crusher of Wood and such a modification is well known in the art.
Regarding Claim 14, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  Wood further discloses a motor (Power supply: Page 4, Col 2, L33) arranged to actuate the oscillation of the movable jaw, wherein the motor has an output power of 75 horsepower, and therefore does not disclose an output power in the range of 160-800kW.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also upsize the power of the motor when the size of the crusher is increased as a result of 
Regarding Claim 15, Wood discloses or Wood in view of Toole teach a method of operating a jaw crusher (Fig. 1) comprising:
providing a jaw crusher according to claim 9 (See rejection of Claim 9, above);
mounting the rotatable shaft (Shaft: Fig. 2, #85) within the frame (Fig. 2, #81) of the jaw crusher via the at least one frame bearing (Bearing: Fig. 2, #86), the shaft having the at least one jaw bearing mount region that is eccentric relative to the central longitudinal axis of the shaft (See Fig. 2 at #91 & Eccentric portion of the shaft: Page 4, Col 1 , L71);
mounting a first crushing jaw (Movable crusher jaw: Fig. 1, #30, 32) at the at least one jaw bearing mount region via the at least one jaw bearing (Bearing: Fig. 2, #91); and
oscillating the first jaw by rotation of the shaft (Oscillated: Page 1, Col1 , L15), mounted at a jaw upper end (See Figs. 1 and 2. Examiner notes that the shaft is in an upper end region of the jaw.  Further, the arm (30) integrally holds the jaw (32).  Further, Examiner notes Applicant’s shaft (107) is also located on an arm (105) holding plate (jaw), #114), relative to a second jaw (Crusher jaw: Fig. 1, #2) of the jaw crusher.
Regarding Claim 16, the combination of Wood and Toole teach all elements of the claimed invention as stated above. Wood further discloses wherein the shaft (85) extends through a bore in the jaw upper end (Fig. 2, Upper hollow portion 93 of the pitman arm 30 & Page 2, Col 2, L17-23).
Regarding Claim 17, the combination of Wood and Toole teach all elements of the claimed invention as stated above. Wood further discloses wherein the shaft (85) extends through a bore in the jaw upper end (Fig. 2, Upper hollow portion 93 of the pitman arm 30 & Page 2, Col 2, L17-23).
Regarding Claim 18, the combination of Wood and Toole teach all elements of the claimed invention as stated above. Wood further discloses wherein the shaft (85) includes an annular groove at the at least one jaw bearing mount region (See Fig. 2, step between jaw bearing mount region and center of shaft.  Examiner has interpreted “an annular groove at the at least one jaw bearing mount region” per Page 5, line 4-11 and Page 8 of Applicants Remarks of 12 August 2020 to be “the junction or interface between the bearing mount region and the remainder of the shaft” which “increases or decreases gradually.”)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Toole, and Ha (U.S. 2004/0129814).
Regarding Claim 8, the combination of Wood and Toole teach all elements of the claimed invention as stated above.  The combination of Wood and Toole do not teach at least one annular seat positioned radially intermediate the shaft and the at least one frame bearing.
Ha teaches an eccentric shaft (78) for a jaw crusher including at least one annular seat/adaptor sleeve positioned radially intermediate the shaft and the at least one frame bearing (See Fig. 8) as a known element for accurately positioning the bearing axially and facilitating bearing mounting and dismounting.  Therefore, it would have been obvious to one of ordinary skill in the art before the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799